EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 14-29 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response filed on 8/27/2021.  In relation to the patentability of the claims 1, 30, and 33, in relation of the steps of batch fabricating a plurality of catheter arms, the arguments presented on pages 13 and 14 of the Remarks of the cited amendment are found to be persuasive.  After a full review of the references, the examiner concurs with the argument that Watson does not teach or suggest the step of “patterning and etching the substrate to the first polymer coating to create flexible joint regions”.  As stated in the remarks, “although Watson teaches the flexible struts/arms 124 extending from the catheter 16 (Watson, Col. 18, lines 45-46), nowhere in Watson explicitly explains how the flexible struts/arms 124 were created or formed. Moreover, the to the extent that Watson teaches vias/openings 286 being created by myriad methods, e.g. patterned deposit and chemical etching (Watson, Column 24, line 30 - onwards) cannot imply that such methods are also applicable to the formation of the flexible struts/arms 124, as the flexible struts/arms 124 are not the same as vias/openings.”  Accordingly, claims 1-13 and 30-33 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783